From a judgment imposing sentence of a fine of $250 and 60 days in jail, rendered upon defendant's plea of guilty to a charge of illegal possession of whisky, this appeal was taken. The sole question involved in this appeal is whether the court erred in overruling defendant's motion to dismiss the prosecution, on the ground that the defendant had given testimony concerning the issues involved before a court of inquiry, and that he was induced to do so by promises of immunity from prosecution. The court heard the testimony of the defendant in support of this motion, *Page 376 
and upon consideration thereof properly overruled the motion, whereupon the defendant entered his plea of guilty, and the court rendered judgment thereon, as above stated. The information is sufficient, and defendant's plea of guilty thereto justified the sentence. The judgment of the trial court is affirmed.
DOYLE and EDWARDS, JJ., concur.